41 Ill. App. 2d 238 (1963)
190 N.E.2d 498
Carol Ann Thiessen, Plaintiff-Appellee,
v.
Wabash Railroad Company, a Corporation, Scherer Freight Lines, Inc., a Corporation, and Robert A. Mullady, Defendants; Scherer Freight Lines, Inc., a Corporation, and Robert A. Mullady, Defendants-Appellants.
Gen. No. 10,444.
Illinois Appellate Court  Third District.
May 20, 1963.
*239 Earl S. Hodges, of Springfield (Samuel C. Patton, of counsel), for appellants.
Londrigan & Londrigan, of Springfield, for appellee.
(Abstract of Decision.)
Opinion by JUDGE CARROLL.
Affirmed.
Not to be published in full.